DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims 1, 8, and 15 each recite “receive data indicating a structure of an second prosthetic socket design for a second patient” in lines 7-8, 4-5, and 6-7, respectively, and “the data indicating the structure of an optimized prosthetic socket for the second patient” in lines 9-10, 6-7, and 8-9, respectively. For the purpose of consistency, the examiner suggests amending the language of these limitations to recite – receive data indicating a structure of an optimized second prosthetic socket design for a second patient – and – the data indicating the structure of the optimized second prosthetic design for the second patient –.
Claims 1, 8, and 15 also recite “an third prosthetic socket design” in line 11, 8, 10, respectively, which appears to include a grammatical error. The examiner suggests amending the language of this limitation to recite – a third prosthetic design –.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea which is a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) receiving data, determining a design, and providing an output. The steps performed by the system recited in the claim can be performed mentally but for the recitation of generic computer components. That is, other than reciting “a processor” and “a memory” in claim 1 and a non-transitory computer readable medium in claim 15, nothing in the claim element precludes the steps from practically being performed in the mind. 
In particular, the claims encompass a user simply assessing a patient to acquire data and using the data to determine a prosthetic socket design for that patient by adding or removing material from a prosthetic socket design that was previously used for a different patient. The mere recitation of a generic processor and memory (see claim 1) or a non-transitory computer readable medium (see claim 15) does not take the claim limitations out of the mental processes grouping. It is noted that claim 8 does not recite any physical elements. Thus, each of the independent claims recites a mental process. As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)).
This judicial exception is not integrated into a practical application because the recitation of additional elements do not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements: receiving data, determining a prosthetic socket design, and providing an output indicating an area to add or remove material, are each recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity, and merely automates the step of adding or removing material from a pre-existing socket design. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of computer limitations amounts to mere instructions to implement the abstract idea using a processor and memory. Taking the additional elements individually and in combination, the computer components at each step of the system process perform generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patient-eligible application. The claim does not amount to significantly more than the abstract idea itself. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 each recite “to add or remove material”. It is unclear how a material is structurally related to the limitations of the claim, particularly since there is no actual socket or manufacture of a socket recited in the claim language and it is unclear from the claim how material can be added or removed from a design that has been determined by a processor.
Claims 3, 10, and 17 each recite the limitation "the optimized prosthetic socket for the first patient" in lines 3 and 4-5, 2 and 3-4, and 3 and 4-5, respectively.  There is insufficient antecedent basis for this limitation in the claim since none of claims 1, 8, or 15 recite a prosthetic socket. It is therefore unclear whether applicant is referring to one of the previously recited prosthetic designs and/or which design of those previously recited applicant is referring to.
Claims 4, 11, and 18 each recite the limitation "the first prosthetic socket in lines 2, 4, and 5, lines 2 and 4, and lines 3 and 5, respectively.  There is insufficient antecedent basis for this limitation in the claim since none of claims 1, 8, or 15 recite a prosthetic socket.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2015/0328840 A1 to Zachariasen et al. (Zachariasen).
Regarding at least claims 1, 8, and 15
Zachariasen teaches a method for manufacturing a custom wearable and/or implantable medical device, such as an orthosis, a prosthesis, or the like, for example an interface component (e.g. socket) of prostheses, and includes use of scanning processes (abstract and paragraph 0053). Zachariasen meets the limitations of a system comprising: a processor (14); and a memory storing computer-executable instructions (paragraph 0040 teaches that the processor belongs to a computer and is controlled by one or more programs to generate a 3-D digital model of the body part using data obtained from scanning; therefore the system of Zachariasen includes a memory for storing data and instructions in the same way as applicant’s), that when executed by the processor, cause the processor to: receive data indicating a first prosthetic socket design for a first patient and data associated with the first patient (paragraphs 0039-0041 disclose a scanner that obtains data on a body part of a first patient, which is therefore associated with the first patient, that is used to create a digital body model/first prosthetic socket design 16); receive data indicating a structure of an second prosthetic socket design for a second patient and data associated with the second patient (paragraph 0046 discloses using a device model/second prosthetic socket design 30 which has standard features based on data associated with a standard/second patient); determine, based on the data associated with the first patient, the data indicating the structure of an optimized prosthetic socket for the second patient, and the data associated with the second patient, an third prosthetic socket design for the first patient (paragraph 0047 discloses superimposing the digital body model/first prosthetic design 16 over the digital device model/second prosthetic socket design 30 which includes standard features based on data associated with the second patient to customize portions of the model 30 and define a customized digital model/third prosthetic design 40); and provide, based on the third prosthetic socket design for the first patient, an output indicating an area of the first prosthetic socket design to add or remove material (paragraph 0045 discloses identification of regions that are to be modified, e.g. areas that are to be built up/add material to or recessed areas/remove material from which meets the limitation of an output indicating an area of the model/first prosthetic design 16 to add or remove material and paragraph 0048 discloses using the customized model/third prosthetic socket design 40 to form a custom wearable and/or implantable medical device 50).  
The examiner notes that the system of Zachariasen also performs the method steps per claim 8 and also includes a non-transitory computer readable medium with computer-executable instructions stored thereon per claim 15. 
Regarding at least claims 2, 9, and 16
Zachariasen teaches the system of claim 1, the method of claim 8, and the non-transitory computer readable medium of claim 15. Zachariasen clearly teaches manufacture of custom wearables and/or implantable medical devices for various patients (paragraph 0008), as well as modification of the custom devices over time as the patient heals (paragraph 0014). Therefore, Zachariasen also meets the limitations wherein the computer-executable instructions further cause the processor to: receive data indicating a structure of a fourth prosthetic socket design (paragraph 0014 discloses repeating the scanning process periodically as an individual’s condition changes – a scan performed during the healing process would result in received data indication a fourth prosthetic socket design based on the patient’s changed condition) for a third patient (another, separate patient that desires a custom socket) and data associated with the third patient (data associated with that third patient obtained by scanning); determine, based on the data indicating a structure of the fourth prosthetic socket design for the third patient (generating a digital body model 16 for the third patient using the data obtained by scanning during the healing process), and the data associated with the third patient (the data obtained by scanning the third patient), a fifth prosthetic socket design for the first patient (indications of where the device should be modified as disclosed in paragraph 0015); and provide, based on the fifth prosthetic socket design for the first patient, an output indicating a change to the third prosthetic socket design to result in the fifth prosthetic socket design, the change including at least one of: adding or removing material from the third prosthetic socket design (the modified device would include places that have been built up/recessed).  
Regarding at least claims 3, 10, and 17
Zachariasen teaches the system of claim 1, the method of claim 8, and the non-transitory computer readable medium of claim 15. Zachariasen also teaches wherein the computer-executable instructions further cause the processor to: provide, based on the optimized prosthetic socket for the first patient, a data model of 25Our Ref.: 19585-0400FSU Ref.: 19-021the third prosthetic socket design to a 3D printing device for printing of the optimized prosthetic socket (paragraph 0014 discloses fabrication of the newly customized device achieved by an additive manufacturing system that includes a 3D printer as disclosed in paragraphs 0048-0050).  
Regarding at least claims 4, 11, and 18
Zachariasen teaches the system of claim 1, the method of claim 8, and the non-transitory computer readable medium of claim 15. Zachariasen also teaches wherein the computer-executable instructions further cause the processor to receive data regarding an interaction between the first prosthetic socket based on the first prosthetic socket design and the first patient, the interaction including at least one of: a fitment of a residual limb of the first patient relative to the first prosthetic socket or pressure between the first prosthetic socket and the residual limb at one or more points (paragraph 0013 discloses dynamic scanning that provides information about interaction/fitment between the residual body part and the prosthesis – this scanning can be done for any patient including the first patient).  
Regarding at least claims 5, 12, and 19
Zachariasen teaches the system of claim 1, the method of claim 8, and the non-transitory computer readable medium of claim 15. Zachariasen also teaches wherein the computer-executable instructions further cause the processor to: receive data regarding an interaction between a second prosthetic socket based on the third prosthetic socket design and the first patient; and provide, based on the interaction, an indication of a fifth prosthetic socket design for the first patient (paragraph 0013 discloses dynamic scanning that provides information about interaction/fitment between the residual body part and the prosthesis – this scanning can be done for any patient including the third patient).  
Regarding at least claims 7, 14, and 20
Zachariasen teaches the system of claim 1, the method of claim 8, and the non-transitory computer readable medium of claim 15. Zachariasen also teaches wherein the data associated with the first patient and the data associated with the second patient include a gait of the first patient and a gait of the second patient respectively (paragraph 0012 discloses the use of gait information when collecting data associated with the patient).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zachariasen in view of WO 2017/136405 A1 to Tompkins (Tompkins).
Zachariasen teaches the system of claim 1 and the method of claim 8. Zachariasen also teaches that the material may be added or removed from a mold to customize features of the device (paragraph 0004), as well as the use of materials having different hardness in different regions of the device, including softer materials in more flexible regions/cushioned areas, such as the region material placed against the user’s skin, and harder materials in more rigid regions, etc. (paragraphs 0019 and 0053). Zachariasen further teaches that the device may be modified to accommodate custom features that are meant to support a corresponding portion of the body part, to apply a desired amount of pressure to a corresponding portion of the body part and/or to facilitate proper alignment of the device with the body part (paragraph 0018). However, Zachariasen does not teach wherein the material is a foam material.
Tompkins teaches systems and methods for creating custom-fit prosthetic and orthotic devices via 3D printing (abstract). Tompkins also teaches that the 3D printing allows for the use of multiple materials on the same layer, for example materials of different hardness, on the same layer can be printed in the same cycle (e.g. where the padded foam area is ultimately placed against patient’s skin) (paragraph 0051). Further Tompkins teaches that the devices may include rigid materials (e.g. hard plastics or metals) and less rigid materials (e.g. soft foams and rubbers) (paragraph 0058).
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the material of Zachariasen is a foam material since the region being modified by Zachariasen is meant to be placed against the user’s skin, in order to provide support for a corresponding portion of the body part, to apply a desired amount of pressure to a corresponding portion of the body part and/or to facilitate proper alignment of the device with the body part, and therefore would be made of a softer material, such as the soft foam taught by Tomkins, in order to provide comfort to the user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774